04/29/2022




 1

 2
                  IN THE SUPREME COURT OF THE STATE OF MONTANA
 3                          Consolidate Cause No. DA 22-0036
 4

 5    STEVE FLETCHER,

 6         Plaintiff and Appellee,
                                                 ORDER GRANTING MOTION TO
 7      vs.                                      DISMISS BY STIPULATION

 8    DONALD R. BARBA and CITY OF
      MISSOULA
 9         Defendants and Appellants,
10    KINGDOM BUILDERS, INC.; MIKE
11    MORGAN and EMETT ANDERSON
      dba HOFFMAN MORGAN &
12    ASSOCIATES;,

13         Defendants.

14

15

16

17            UPON REVIEW of Donald Barba’s and City of Missoula’s Motion to Dismiss

18   by Stipulation and good cause shown,

19            IT IS HEREBY ORDERED, that the above cause matter is dismissed.

20

21

22

23

24

25

26


                                                                      Electronically signed by:
     Order Granting Motion to Dismiss by Stipulation                        Mike McGrathPage 1
                                                               Chief Justice, Montana Supreme Court
                                                                            April 29 2022